






Exhibit 10.1


Execution Version




















EXCHANGE AGREEMENT


among


EVOLENT HEALTH, INC.


EVOLENT HEALTH LLC


and


CERTAIN CLASS B MEMBERS OF EVOLENT HEALTH LLC


Dated as of October 1, 2018






--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
Page


ARTICLE 1 DEFINED TERMS
1


 
Section 1.01
Definitions
1


 
Section 1.02
Other Definitional and Interpretative Provisions
3


 
 
 
 
ARTICLE 2 EXCHANGE
3


 
Section 2.01
Exchanges.
3


 
Section 2.02
Adjustment
7


 
Section 2.03
Expiration
7


 
Section 2.04
Reservation of Class A Shares; Listing
7


 
Section 2.05
Recapitalization
7


 
Section 2.06
Removal of Impediments to Exchange
8


 
 
 
 
ARTICLE 3 TRANSFER RESTRICTIONS
8


 
Section 3.01
General Restrictions on Transfer
8


 
Section 3.02
Legends
8


 
Section 3.03
Permitted Transferees
9


 
 
 
 
ARTICLE 4 OTHER AGREEMENTS; MISCELLANEOUS
9


 
Section 4.01
Expenses
9


 
Section 4.02
Notices
9


 
Section 4.03
Permitted Transferees
10


 
Section 4.04
Severability
10


 
Section 4.05
Counterparts
10


 
Section 4.06
Entire Agreement; No Third Party Beneficiaries
10


 
Section 4.07
Further Assurances
11


 
Section 4.08
Dispute Resolution
11


 
Section 4.09
Governing Law
11


 
Section 4.10
Consent to Jurisdiction
11


 
Section 4.11
WAIVER OF JURY TRIAL
11


 
Section 4.12
Amendments; Waivers
11


 
Section 4.13
Assignment
11


 
Section 4.14
Tax Treatment
12


 
Section 4.15
Effective Date
12







i

--------------------------------------------------------------------------------






EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT, dated as of October 1, 2018 (this “Agreement”), is
among Evolent Health, Inc., a Delaware corporation (“Evolent Health, Inc.”),
Evolent Health LLC, a Delaware limited liability company (the “Company”) and the
holders of Class B common units in the Company listed on Exhibit A hereto
(collectively, the “Class B Members”). Capitalized terms used but not
simultaneously defined are defined in or by reference to Section 1.01.


W I T N E S S E T H:


WHEREAS, this Agreement is being entered into in connection with consummation of
the transactions contemplated by the Agreement and Plan of Merger (the “Merger
Agreement”) by and among Evolent Health, Inc., the Company, Element Merger Sub,
Inc., a Delaware corporation and a wholly-owned subsidiary of the Company, NCIS
Holdings, Inc., a Delaware corporation, and New Century Investment, LLC, a
Delaware limited liability company, solely in its capacity as representative
(the “Merger Closing”);


WHEREAS, in connection with the Merger Closing and the other transactions
contemplated by the Merger Agreement, Evolent Health, Inc. will issue Class B
Shares and the Company will issue Class B Common Units to the Class B Members as
set forth in the Merger Agreement;


WHEREAS, the parties hereto desire to provide for the possible future exchange
following the Merger Closing of Class B common units (together with a transfer
to Evolent Health, Inc. of the corresponding number of Class B Shares), for
Class A Shares on the terms and subject to the conditions set forth herein;


WHEREAS, neither Evolent Health, Inc. nor the Company shall have any obligation
to acquire from a Class B Member any Class B common units and Class B Shares
unless such Class B Member exercises its Exchange Right with respect to such
Class B common units and Class B Shares in accordance herewith; and


WHEREAS, the parties intend that an Exchange consummated hereunder be treated
for U.S. federal income tax purposes, to the extent permitted by law, as a
taxable sale of Class B common units and Class B Shares.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE 1
DEFINED TERMS


Section 1.01Definitions. As used in this Agreement, the following terms have the
following meanings:


“Agreement” is defined in the preamble.


“Business Combination Transaction” is defined in the Amended and Restated
Certificate of Incorporation of Evolent Health, Inc.


1

--------------------------------------------------------------------------------







“Business Day” means any day except a Saturday, Sunday, or other day on which
commercial banks in New York, New York are authorized by law to close.


“Class A Shares” means shares of Class A common stock, par value $0.01 per
share, of Evolent Health, Inc.


“Class B common units” is defined in the Operating Agreement.


“Class B Member” is defined in the preamble.


“Class B Shares” means shares of Class B common stock, par value $0.01 per
share, of Evolent Health, Inc.


“Closing” means the closing of an Exchange pursuant to Section 2.01.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commission” means the U.S. Securities and Exchange Commission or any successor
thereto.


“Company” is defined in the preamble.


“Evolent Health, Inc.” is defined in the preamble.


“Exchange,” when used as a noun, means an exchange by a Class B Member of one or
more Class B common units (together with a transfer to Evolent Health, Inc. of
the corresponding number of Class B Shares), for Class A Shares. “Exchange,”
when used as a verb, and “Exchanging,” when used as an adjective, shall have
correlative meanings.


“Exchange Rate” means the number of Class A Shares for which a Class B common
unit (together with the corresponding number of Class B Shares) is entitled to
be Exchanged, as provided in Section 2.01(a), subject to adjustment as provided
in Section 2.02.


“Exchange Request” means a written notice to the Company, delivered at least
three Business Days in advance of the Closing of the Exchange, setting forth the
number of Class B common units (and the corresponding number of Class B Shares)
to be Exchanged.


“Exchange Right” means the right of a Class B Member to Exchange from time to
time one or more Class B common units (together with the corresponding number of
Class B Shares).


“Governmental Entity” means any court, administrative agency, regulatory body,
commission, or other governmental authority, board, bureau, or instrumentality,
domestic or foreign, and any subdivision thereof.


“Liens” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements, or other restrictions on title or transfer of
any nature whatsoever.


“Merger Agreement” shall have the meaning set forth in the recitals.


2

--------------------------------------------------------------------------------







“Merger Closing” is defined in the preamble.


“Notice” is defined in Section 4.02.


“Operating Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the Company dated as of June 4, 2015, as such agreement may
be amended from time to time.


“Permitted Transferee” is defined in the Operating Agreement.


“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity,
and any government or agency or political subdivision thereof.


“Restricted Class A Shares” is defined in Section 3.01.


“Securities Act” means the U.S. Securities Act of 1933, as amended.


Section 1.02Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings and captions herein are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof. References to Articles, Sections and Exhibits are to
Articles, Sections and Exhibits of this Agreement unless otherwise specified.
Any capitalized term used in any Exhibit and not otherwise defined therein has
the meaning ascribed to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, restated, modified or supplemented from time to time in accordance
with the terms thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.


ARTICLE 2
EXCHANGE


Section 2.01Exchanges.


(a)Permissible Exchanges.


(i)Upon the terms and subject to the conditions of this Article 2, each Class B
Member may, at any time and from time to time, elect to Exchange in one or more
Exchanges up to 100% of the Class B Member’s Class B common units (together with
the corresponding number of Class B Shares) by delivering an Exchange Request to
the Company, with a copy to Evolent Health, Inc.


3

--------------------------------------------------------------------------------







(ii)Each Exchange Request shall set forth the number of Class B common units
(together with the corresponding number of Class B Shares) such Class B Member
wishes to Exchange at the applicable Closing.


(iii)Each Class B Member shall represent in the Exchange Request that such Class
B Member owns the Class B common units and Class B Shares to be delivered at the
applicable Closing pursuant to Section 2.01(d)(i) and Section 2.01(d)(ii), free
and clear of all Liens, except as set forth therein and other than transfer
restrictions imposed by or under applicable securities laws and this Agreement
and the Operating Agreement, and, if there are any Liens identified in the
Exchange Request, such Class B Member shall covenant that such Class B Member
will deliver at the applicable Closing evidence reasonably satisfactory to the
Company that all such Liens (other than transfer restrictions imposed by or
under applicable securities laws and this Agreement and the Operating Agreement)
have been released.


(iv)Upon delivery to the Company, no Exchange Request may be revoked less than
three Business Days prior to the scheduled Closing of the applicable Exchange
(and the Company shall have received notice of such revocation no later than
such third Business Day) unless the Class B Member that has delivered such
Exchange Request reimburses all out-of-pocket costs incurred by Evolent Health,
Inc. or the Company with respect to such requested Exchange.


(v)No Exchange shall be permitted (and, if attempted, shall be void ab initio)
if, in the good faith determination of the Company, such Exchange would pose a
material risk that the Company would be a “publicly traded partnership” as
defined in Section 7704 of the Code; provided that an Exchange will not be
prohibited on this basis so long as the Company continues to satisfy the
“private placements” safe harbor pursuant to Section 1.7704-1 of the Treasury
Regulations promulgated under such Section 7704 of the Code.


(vi)Each Exchange pursuant to this Section 2.01(a) shall be at the Exchange Rate
in effect at the applicable Closing.


(b)Closing.


(i)If an Exchange Request has been delivered pursuant to Section 2.01(a)(i),
then (subject to Section 2.01(c)) the Closing of such Exchange shall occur
within three Business Days of the delivery of such Exchange Request or such
later time as requested by the Exchanging Class B Member.


(ii)If Evolent Health, Inc. enters into an agreement to consummate a Business
Combination Transaction, Evolent Health, Inc. shall give each Class B Member at
least five Business Days’ notice of the closing thereof and, upon the written
request of a Class B Member, Evolent Health, Inc. shall cause such agreement to
(and shall not enter into any such agreement unless it does) provide that such
Class B Member shall be entitled to Exchange its Class B common units (together
with the corresponding number of Class B Shares) immediately prior to the
closing of the Business Combination Transaction in order for such Class B Member
to be able to receive the amount and type of consideration payable pursuant to
such Business Combination Transaction to holders of Class A Shares. If any
Person commences a tender offer or exchange offer for any of the outstanding
shares of Evolent Health, Inc.’s stock, upon the written request of a Class B
Member, Evolent Health, Inc. shall entitle such Class B Member, at the request
of such Class B Member, to


4

--------------------------------------------------------------------------------





Exchange its Class B common units (together with the corresponding number of
Class B Shares) immediately prior to and contingent upon the consummation of
such tender offer or exchange offer in order for such Class B Member to
participate in such tender offer or exchange offer. Notwithstanding anything to
the contrary in the foregoing, in the event that board of directors of Evolent
Health, Inc. approves a Business Combination Transaction and determines in good
faith that such Business Combination Transaction involves a bona fide third
party and is not for the primary purpose of causing an Exchange hereunder, then
upon at least five Business Days’ notice, the mandatory Exchange of all
outstanding Class B common units (together with the corresponding number of
Class B Shares) shall occur in accordance with the following sentence. The
Closing for any Exchange in which Class A Shares are delivered occurring
pursuant to this Section 2.01(b)(ii) shall occur immediately prior to, but
remain subject to the consummation immediately after of, the Business
Combination Transaction, tender offer or exchange offer, as applicable, and such
Exchange shall be null and void if such Business Combination Transaction, tender
offer or exchange offer, as applicable, shall fail to be consummated.


(iii)Upon receiving notice of an Exchange Request under Section 2.01(a)(i), the
Company may elect to cause Evolent Health, Inc. to effect the Exchange under
Section 2.01(d) and deliver to the Exchanging Class B Member the number of Class
A Shares that such Class B Member is entitled to receive in the Exchange. In all
other cases, the Company shall effect the Exchange and, at the time of the
Closing of any such Exchange, Evolent Health, Inc. shall contribute to the
Company the number of Class A Shares that such Class B Member is entitled to
receive in the Exchange.


(iv)Upon the occurrence of a Closing, (A) all rights of the Exchanging Class B
Member as holder of the Class B common units (and corresponding number of Class
B Shares) being Exchanged shall terminate, (B) the Class B Shares delivered at
the Closing shall be automatically cancelled on the books and records of Evolent
Health, Inc. and shall no longer be deemed to be issued and outstanding capital
stock of Evolent Health, Inc., (C) the Class B common units delivered at the
Closing to the Company or Evolent Health, Inc., as applicable, shall
automatically be cancelled on the books and records of the Company and shall no
longer be deemed to be issued and outstanding membership interests of the
Company, and (D) such Exchanging Class B Member, or such other Person in whose
name such Exchanging Class B Member has requested the shares be registered,
shall be treated for all purposes as the holder of any Class A Shares delivered
at the Closing.


(v)The Class A Shares to be received in the Exchange shall be registered in such
names and in such denominations as the Exchanging Class B Member shall request
in writing not later than one Business Day prior to Closing.


(c)Closing Conditions.


(i)The obligation of any of the parties to consummate an Exchange pursuant to
this Section 2.01 shall be subject to the condition that there shall be no
injunction, restraining order or decree of any nature of any Governmental Entity
that is then in effect that restrains or prohibits the Exchange.


(ii)The obligation of the Company and Evolent Health, Inc. to consummate an
Exchange pursuant to this Section 2.01 shall be subject to (A) the delivery by
the Exchanging Class B Member of the items specified in clauses (i), (ii) and
(iii) of Section 2.01(d) and


5

--------------------------------------------------------------------------------





(B) the good faith determination by Evolent Health, Inc. that such Exchange
would not be prohibited by applicable law or regulation and would not violate
any contract, commitment, agreement, instrument, arrangement, understanding,
obligation or undertaking to which the Company or Evolent Health, Inc. is
subject.


(d)Closing Deliveries. At or prior to each Closing, with respect to each Class B
Member that requests the Exchange contemplated for such Closing:


(i)to the extent that such Class B Member’s Class B common units are
certificated, such Class B Member shall deliver to the Company or Evolent
Health, Inc., as applicable, one or more certificates representing the number of
Class B common units specified in the applicable Exchange Request (or an
affidavit of loss in lieu thereof in customary form, without any requirement to
post a bond or furnish any other security), accompanied by security transfer
powers, in form reasonably satisfactory to the Company or Evolent Health, Inc.,
as applicable, duly executed in blank by such Class B Member or such Class B
Member’s duly authorized attorney, to be Exchanged based on the Exchange Rate in
effect at the applicable Closing;


(ii)to the extent such Class B Member’s Class B Shares are certificated, such
Class B Member shall deliver to the Company or Evolent Health, Inc., as
applicable, one or more certificates representing the number of Class B Shares
specified in the applicable Exchange Request (or an affidavit of loss in lieu
thereof in customary form, without any requirement to post a bond or furnish any
other security), accompanied by security transfer powers, in form reasonably
satisfactory to the Company or Evolent Health, Inc., as applicable, duly
executed in blank by such Class B Member or such Class B Member’s duly
authorized attorney;


(iii)such Class B Member shall represent in writing, and at the Company’s or
Evolent Health, Inc.’s request, deliver confirmatory evidence reasonably
satisfactory to the Company or Evolent Health, Inc., as applicable, that no
Liens exist on the Class B common units and Class B Shares delivered pursuant to
Sections 2.01(d)(i) and 2.01(d)(ii) (other than transfer restrictions imposed by
or under applicable securities laws, the Operating Agreement and this
Agreement), or that any such Liens have been released;


(iv)if such Class B Member delivers to the Company or Evolent Health, Inc.,
pursuant to Section 2.01(d)(i) or 2.01(d)(ii), a certificate representing a
number of Class B common units or Class B Shares that is greater than the number
of Class B common units or Class B Shares specified in the applicable Exchange
Request, the Company or Evolent Health, Inc. will deliver to such Class B Member
certificates representing the excess Class B common units or Class B Shares, as
applicable; and


(v)The Company or Evolent Health, Inc., as applicable, shall deliver, or cause
to be delivered, to such Class B Member the number of Class A Shares that such
Class B Member is entitled to receive in the Exchange, registered in such names
and such denominations as such Class B Member requested pursuant to Section
2.01(b)(iv).


(e)Tax Treatment. Unless otherwise required by an applicable change in law, the
parties hereto acknowledge and agree that the Exchanges, if effected by the
Company, will be treated as “disguised sales” of the Class B common units to
Evolent Health, Inc. under Section 707 of the Code.


6

--------------------------------------------------------------------------------







Section 2.02Adjustment. On the date hereof, the Exchange Rate shall be 1 for 1.
The Exchange Rate shall be adjusted accordingly if there is: (i) any subdivision
(by any unit or stock split, unit or stock distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse unit
or stock split, reclassification, reorganization, recapitalization or otherwise)
of the Class B common units or Class B Shares or any similar event, in each case
that is not accompanied by an identical subdivision or combination of the Class
A Shares; or (ii) any subdivision (by any stock split, stock dividend or
distribution, reclassification, reorganization, recapitalization or otherwise)
or combination (by reverse stock split, reclassification, reorganization,
recapitalization or otherwise) of the Class A Shares or any similar event, in
each case that is not accompanied by an identical subdivision or combination of
the Class B common units and Class B Shares. If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the Class
A Shares are converted or changed into another security, securities or other
property, then upon any subsequent Exchange, an Exchanging Class B Member shall
be entitled to receive the amount of such security, securities or other property
that such Exchanging Class B Member would have received if such Exchange had
occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction. For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Class A Shares are converted or changed into another security,
securities or other property, this Section 2.02 shall continue to be applicable,
mutatis mutandis, with respect to such security or other property.


Section 2.03Expiration. In the event that the Company is dissolved, liquidated
or wound up pursuant to the Operating Agreement or otherwise, any Exchange Right
shall expire upon final distribution of the assets of the Company pursuant to
the terms and conditions of the Operating Agreement.


Section 2.04Reservation of Class A Shares; Listing. Evolent Health, Inc. shall
at all times reserve and keep available out of its authorized but unissued Class
A Shares, solely for the purpose of issuance upon an Exchange, the maximum
number of Class A Shares as shall be issuable upon Exchange of all outstanding
Class B common units and Class B Shares; provided that nothing contained herein
shall be construed to preclude Evolent Health, Inc. from satisfying its
obligations in respect of any such Exchange by delivery of purchased Class A
Shares (which may or may not be held in the treasury of Evolent Health, Inc.).
If any Class A Shares require registration with or approval of any Governmental
Entity under any federal or state law before such Class A Shares may be issued
upon an Exchange, Evolent Health, Inc. shall use reasonable efforts to cause
such Class A Shares to be duly registered or approved, as the case may be.
Evolent Health, Inc. shall list and use its reasonable efforts to maintain the
listing of the Class A Shares required to be delivered upon any such Exchange
prior to such delivery upon the national securities exchange upon which the
outstanding Class A Shares are listed at the time of such Exchange (it being
understood that any such shares may be subject to transfer restrictions under
applicable securities laws). Evolent Health, Inc. covenants that all Class A
Shares issued upon an Exchange will, upon issuance, be validly issued, fully
paid and non-assessable.


Section 2.05Recapitalization. This Agreement shall apply to the Class B common
units held by the Class B Members and their Permitted Transferees as of the date
hereof, as well as any Class B


7

--------------------------------------------------------------------------------





common units hereafter acquired by a Class B Member and its Permitted
Transferees. This Agreement shall apply to, mutatis mutandis, and all references
to “Class B common units” shall be deemed to include, any security, securities
or other property of the Company that may be issued in respect of, in exchange
for or in substitution of Class B common units, by reason of any distribution or
dividend, split, reverse split, combination, reclassification, reorganization,
recapitalization, merger, exchange (other than an Exchange) or other
transaction.


Section 2.06Removal of Impediments to Exchange. The Company and Evolent Health,
Inc. shall use reasonable best efforts to remove any impediment that in the good
faith judgment of the Company and Evolent Health, Inc. would cause any Exchange
to be prohibited by applicable law or regulation or that would cause any
Exchange to violate any contract, commitment, agreement, instrument,
arrangement, understanding, obligation or undertaking to which the Company or
Evolent Health, Inc. is subject.


ARTICLE 3
TRANSFER RESTRICTIONS


Section 3.01General Restrictions on Transfer.
 
(a)Each Class B Member understands and agrees that the Class A Shares received
by such Class B Member in any Exchange (any such Class A Shares, “Restricted
Class A Shares”) may not be transferred except in compliance with the Securities
Act, any other applicable securities or “blue sky” laws, and the terms and
conditions of this Agreement.


(b)Without limitation of Section 3.01(a), each Class B Member understands and
agrees that, unless exchanged pursuant to an effective registration statement
under the Securities Act, the Restricted Class A Shares are restricted
securities under the Securities Act and the rules and regulations promulgated
thereunder. Each Class B Member agrees that it shall not Transfer any Restricted
Class A Shares (or solicit any offers in respect of any Transfer of any
Restricted Class A Shares), except in compliance with the Securities Act, any
other applicable securities or “blue sky” laws, and the terms and conditions of
this Agreement.


(c)Any attempt to transfer any Restricted Class A Shares not in compliance with
this Agreement shall be void ab initio, and Evolent Health, Inc. shall not, and
shall cause any transfer agent not to, give any effect in Evolent Health, Inc.’s
stock records to such attempted transfer.


Section 3.02Legends.
 
(a)In addition to any other legend that may be required, subject to Section
3.02(b), each certificate for Restricted Class A Shares issued to a Class B
Member (or any of such Class B Member’s Permitted Transferees) shall bear a
legend in substantially the following form:


THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH.
(b)If any Restricted Class A Share is eligible to be sold pursuant to Rule
144(b)(1) under the Securities Act (or any successor provision), upon the
written request of the


8

--------------------------------------------------------------------------------





holder thereof, accompanied (if Evolent Health, Inc. shall so request) by an
opinion of counsel reasonably acceptable to Evolent Health, Inc., Evolent
Health, Inc. shall issue to such holder a new certificate evidencing such
Restricted Class A Share without the legend required by Section 3.02(a) endorsed
thereon.


Section 3.03Permitted Transferees. Subject to this Article 3, each Class B
Member acquiring Restricted Class A Shares may at any time transfer any or all
of its Restricted Class A Shares to one or more of its Permitted Transferees or
to any other Person in a transaction not in contravention of, and in accordance
with, the Operating Agreement, so long as the transfer to such transferee is in
compliance with the Securities Act and any other applicable securities or “blue
sky” laws.


ARTICLE 4
OTHER AGREEMENTS; MISCELLANEOUS


Section 4.01Expenses. Each party hereto shall bear its own expenses in
connection with the consummation of any of the transactions contemplated hereby,
whether or not any such transaction is ultimately consummated, except that
Evolent Health, Inc. shall bear any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, any Exchange
and Evolent Health, Inc. shall promptly cooperate in all filings required to be
made under the Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended,
in connection with any Exchange (but Evolent Health, Inc. shall not be obligated
to bear, and shall be reimbursed by the applicable Class B Member for, the
expenses of any such filing or of any information request from any Governmental
Entity relating thereto); provided, however, that if any certificate is to be
issued pursuant to Section 2.01(d)(v) in a name other than that of the Class B
Member that requested the Exchange, then the Person or Persons requesting the
issuance thereof shall pay to Evolent Health, Inc. the amount of any transfer
taxes, stamp taxes or duties, or other similar taxes in connection with, or
arising by reason of, such Exchange or shall establish to the reasonable
satisfaction of Evolent Health, Inc. that such tax has been paid or is not
payable.


Section 4.02Notices. All notices, requests, consents and other communications
hereunder (each, a “Notice”) to any party shall be in writing and shall be
delivered in person or sent by facsimile (provided a copy is thereafter promptly
delivered as provided in this Section 4.02), email or nationally recognized
overnight courier, addressed to such party at the address, facsimile number or
email address on file with the Company, or below with respect to Evolent Health,
Inc., or such other address or facsimile number as may hereafter be designated
in writing by such party to the other parties:


if to Evolent Health, Inc., to:


800 N. Glebe Road, Suite 500
Arlington, VA 22203
Telephone: (571) 389-6056
Facsimile: (571) 389-6001
Attention: Jonathan Weinberg
E-mail: JWeinberg@evolenthealth.com


9

--------------------------------------------------------------------------------







with a copy (which shall not constitute notice to Evolent Health, Inc.) to:


Bass, Berry & Sims PLC
150 Third Ave. South, Suite 2800
Nashville, Tennessee 37201
Attention: Angela Humphreys
Email: ahumphreys@bassberry.com


Each Notice shall be deemed received on the date sent to the recipient thereof
in accordance with this Section 4.02, if sent prior to 10:00 p.m. New York City
time and such day is a Business Day; otherwise, such Notice shall be deemed not
to have been received until the next succeeding Business Day.
Section 4.03Permitted Transferees. To the extent that a Class B Member (or an
applicable Permitted Transferee of such Class B Member) validly transfers after
the date hereof any or all of its Class B common units and corresponding Class B
Shares to a Permitted Transferee of such Person or to any other Person in a
transaction not in contravention of, and in accordance with, the Operating
Agreement, then the transferee thereof shall have the right to execute and
deliver a joinder to this Agreement, in form and substance reasonably
satisfactory to Evolent Health, Inc. Upon execution of any such joinder, such
transferee shall, with respect to such transferred Class B common units and
Class B Shares, be entitled to all of the rights and bound by each of the
obligations applicable to the relevant transferor hereunder; provided that the
transferor shall remain entitled to all of the rights and bound by each of the
obligations with respect to Class B common units and Class B Shares that were
not so transferred.


Section 4.04Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


Section 4.05Counterparts. This Agreement may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that all parties need
not sign the same counterpart.


Section 4.06Entire Agreement; No Third Party Beneficiaries. This Agreement
together with the Operating Agreement (a) constitutes the entire agreement and
supersedes all other prior agreements, both written and oral, among the parties
with respect to the subject matter hereof and (b) is not intended to confer upon
any Person, other than the parties hereto and their Permitted Transferees, any
rights or remedies hereunder.


10

--------------------------------------------------------------------------------







Section 4.07Further Assurances. Each party hereto shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by any other party hereto to give
effect to and carry out the transactions contemplated herein.


Section 4.08Dispute Resolution. The provisions of Article 13 of the Operating
Agreement are hereby incorporated herein in their entirety.


Section 4.09Governing Law. This Agreement and the rights of the parties
hereunder will be governed by, construed and enforced in accordance with the
laws of the State of Delaware without regard to conflicts of law principles
thereof.


Section 4.10Consent to Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought and maintained exclusively in the Chancery
Court of the State of Delaware and any state appellate court therefrom within
the State of Delaware. Each of the parties irrevocably consents to submit to the
personal jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding. Process in any such suit,
action or proceeding in such courts may be served, and shall be effective, on
any party anywhere in the world, whether within or without the jurisdiction of
any such court, by any of the methods specified for the giving of Notices
pursuant to Section 4.02. Each of the parties irrevocably waives, to the fullest
extent permitted by law, any objection or defense that it may now or hereafter
have based on venue, inconvenience of forum, the lack of personal jurisdiction
and the adequacy of service of process (as long as the party was provided Notice
in accordance with the methods specified in Section 4.02) in any suit, action or
proceeding brought in such courts.


Section 4.11WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.


Section 4.12Amendments; Waivers.


a.No provision of this Agreement may be amended or waived unless such amendment
or waiver is approved by a majority of the board of directors of Evolent Health,
Inc., the Company and a majority of the Class B Members (only to the extent they
hold any Class B common units) and their respective Permitted Transferees.


b.No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


Section 4.13Assignment. Except as contemplated by Section 4.03 and except that
the rights to have a legend removed from a certificate representing Restricted
Class A Shares in accordance with Section 3.02(b) shall be deemed automatically
assigned in connection with any transfer not prohibited hereunder, neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors, assigns and Permitted Transferees.


11

--------------------------------------------------------------------------------







Section 4.14Tax Treatment. The parties to this Agreement intend that this
Agreement shall be treated as part of the partnership agreement of the Company
pursuant to Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations promulgated thereunder. Except as
otherwise required by an applicable change in law: (a) the parties shall report
an Exchange consummated hereunder as a taxable sale of Class B common units by a
Class B Member to Evolent Health, Inc., in which sale the consideration shall be
the Class A Shares; and (b) no party shall take a contrary position on any
income tax return, amendment thereof or communication with a taxing authority.


Section 4.15Effective Date. This Agreement shall become effective upon the
Merger Closing. In the event the Merger Agreement terminates, this Agreement
will terminate and be of no further force or effect.


[Signature pages follow]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.


EVOLENT HEALTH, INC.:


EVOLENT HEALTH, INC.
 
 
By: /s/ Seth Blackley
Name: Seth Blackley
Title: President


COMPANY:


EVOLENT HEALTH LLC
 
 
By: /s/ Jonathan Weinberg
Name: Jonathan Weinberg
Title: Secretary



[Signature page to Exchange Agreement]

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized representatives as of the day and year
first above written.


CLASS B MEMBERS:
 
 
By: /s/ Michael Mirt
             Michael Mirt
 
 
By: /s/ Anthony Masso
             Anthony Masso
 
MARA ELIZABETH MADDOX IRREVOCABLE
DEED OF TRUST DATED DECEMBER 6, 2012
 
By: /s/ Anthony R. Masso
Name: Anthony R. Masso
Title: Trustee
 
HUMANA INC.
 
By: /s/ Ralph M. Wilson
Name: Ralph M. Wilson
Title: Vice President and Associate General Counsel
 
 
By: /s/ Andrew Hertler
             Andrew Hertler
 
 
By: /s/ Gregory R. Hembrock
             Gregory R. Hembrock
 
 
By: /s/ Giselle Habeych
             Giselle Habeych
 
 
By: /s/ Paige Fretwell
             Paige Fretwell
 
 
By: /s/ Atul Dhir
             Atul Dhir



[Signature page to Exchange Agreement]

--------------------------------------------------------------------------------





STEVEN D. COSLER TTEE U/A DTD 8/10/2005
STEVEN D. COSLER REVOCABLE TRUST
 
By: /s/ Steven D. Cosler
Name: Steven D. Cosler
Title: Trustee
 
 
By: /s/ Santosh Dave
             Santosh Dave
 
 
By: /s/ Christopher Nee
             Christopher Nee
 
 
By: /s/ Michael Sturgill
             Michael Sturgill
 
 
By: /s/ Fernando Villacian
             Fernando Villacian
 
 
By: /s/ Joaquin Baralt
             Joaquin Baralt
 
 
By: /s/ Joseph M. Perez
             Joseph M. Perez





[Signature page to Exchange Agreement]